ACCEPTED
                                                                                                                                        01-15-00140-CR
                                                                                                                              FIRST COURT OF APPEALS
                                                                                                                                      HOUSTON, TEXAS
                                                                                                                                  2/24/2015 12:11:31 PM
                                                                                                                                    CHRISTOPHER PRINE
    Appellate Docket Number:        oI-I5-0014O-Cll                                                                                              CLERK

    Appellate Case Style: Style:    BRAYANJDSUE.QLIVA-ARITA
                                                                                                                               "           "<"



                              Vs.   State of Texas


    Companion Case:                                                   I




    Amended/corrected statement:      0
                                                                                                                                                 I
                                                  DOCKETING STATEMENT (Criminal)
                                                 Appellate Court: 1st Court ofAppeall
                                       (to be filed in tbe court of appeals upon perfection of appeal under TRAP 32)

    L Appe1Iaat                                                             u.-.      g..t~(~
                                                                                         '.', ,.".,"                        . "'ii'   ..
    First Name:     BRAVAN                                                 [g] Lead Attorney
    Middle Name:    JOSUE                                                   First Name:     S4LVAIlOlt
    Last Name:      OLIVA-ARITA                                             Middle Name:    ~WAll.D
    Suffix:                                                                 Last Name:      FAUS
    Appellant Incarcerated?    0    Yes [g] No                              Suffix:
    Amount of Band:                                                        [g] Appointed               o District/County Attorney
    Pro Se:   0                                                            [J Retained                 o Public Defender
                                                                           Firm Name:          TOlUmS<i; FAUSLAW\~
                                                                           Address I:       100944TH~

                                                                           Address 2:
                                                                           City:            GALYBSTI>N                     ,~-",--




                                                                           State:     T_                         Zip+4:   11$,.
                                                                           Telephone:       (4119) 763-mJ          ext.
                                                                           Fax:       (409) ~,3424
                                                                                      SA1J'~;e~

                                                            ~'"."          SBN:       0078S154.


I
                                                                                                                          1l\~~#E1




                                                                      Page 10f5
m.    Appen,.                                                                   ·W.A"'I"~.)                                                    .' .
First Name:                                                                      ~ Lead Attorney

Middle Name:                                                                      First Name:         REBECCA                                              ,
Last Name:                                                                       Middle Name:
Suffix:                                                                          Last Name:           I<LA.8EN
Appellee Incarcerated?        0    Ves ONo                                       Suffix:
Amount of Bond:                                                                  o Appointed              1ZI District/County Attorney
                                                                                 o Retained               o Public Defender
Pro Sec   0
                                                                                 Finn Name:             DISTRICT A'f!OlU'mY ·QAl.VESTON
                                                                                 Address 1:           600 S9'IH S1RljBT
                                                                                 Address 2:           STE.IOOI
                                                                                 City:                GALVESTON
                                                                                 State:    Te_                              Zip+4:             715$0
                                                                                 Telephone:           (409) 766-2355                ext.

                                                                                 Fax:       (409) '1(I6.229Q
                                                                                 Email:
                                                                                            REBBCCA.KLARliN@l;;o.,~AJ.'~~~
                                                                                 SBN:

V. Perfedioa or Appeal, SlldpleBt And seateD.1I                                                                                      '     .
Narure of Case (Subject matter                                                    Was the trial by:     D jury orlZl non-jury?
                                      lntoxieatioD Offenses
or type of case):                                                                Date notice of appeal filed in trial court: 0110112015
Type of Judgment: Final Judgment
                                                                                  Ifmailed to the trial court clerk, also give the date mailed:
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 0110212015
Offense charged: DlUVlNG WlIILE INTOXICATED                                      Punishment assessed: 3 DAYS C(>UNTY IAiLANDfSOO FJNE

Date of offense:     O2JI~014	                                                    (s the appeal frQffi a pre-trial order?   lZI Yes            oNo
Defendantls plea:    NoloCon~	                                                    Does the appeal involve the coMtitutionahty or the validity of a
                                                                                  statute, rule or ordinance'?
Ifguilty, does defendant have the trial court's cenificate to appeal?
                                                                                 DYes      lZI No
0Ves DNo

VL Adiolta E~1'hlI~T.P""Appeal
                                                                                                 .
                                                                                                                            ,   .
                                                                                                                                           .                   ....•.
Motion for New Trial:              DYes 1'8:1 No     If yes, date filed:
Motion in Arm"t of Judgment: 0 Yes [8J No            If yC5,   dal~   filed:

Other:    DYes      1ZI No                           (fyes, date tiled;

If other, please specify:


VII, ID~Of PartY: (Attadl .....Blpe!lmpy ofmotion .od aIIiIttMC)
                                                                                                                 .'
                                                                                                                       ..   .                   . ',   .       '   .
Motion and affidavit filed:       121 Ves   ONe    DNA                If yes, date filed' 04IIl212014
Date of hearing: 0410212014                        DNA
Date of order:      (14102/2014                    DNA
Ruling on motion; [8J Granted         o Denied     DNA                If granted or denied, date ef ruling: 04/0212014




                                                                           Page:2 of5
Court:    C01.lN1'\'"COUILT AT LAW'l                                         Clerk's Record:
County: GALVESTON                                                            Trial Court Clerk:    0   District   ~ County
Trial Court Docket Number (Cause no):             MD-0342858                 Was clerk's record requested?        ~ Yes   0   No
Trial Court Judge (who tried or disposed of the case):                        If yes, date requested: 0211312015
                                                                              Ifno, date it will he requested:
First Name:       JOHN                                                       Were payment arrangements made with clerk?
Middle Name:                                                                                                       DYes       0   No ~ Indigent

Last Name:        GRADY
Suffix:
Address I:        600 S911!STRllIIT
Address 2:        2ND FLOOR
City:             GALVESTON
State:    Texas                       Zip + 4: 77551
Telephone:        (409) 766-2233          ext.
Fax:      (409) 765-2945
Email:



Reporter's or Recorder's Record:
Is there a reporter's record?   ~   Yes   [J No
Was reporter's record requested?      ~Yes         ONo
Was the reporter's record ele'tronically recorded?        r8J Yes 0   No
If yes. date requested: 02lUl12015
Were payment arrangements made with the court reporter/court recorder?               o Yes     ONo ~ Indigent



~   Court Reporter                        o      Court Recorder

o   Official                              o      Suhstitute


First Name:       LYNETl'E "BITIY"
Middle Name:
LastN.me:
Suffix:
Address I:        600 59TH STREET
Address 2:        2NDfiLOOR
City:             GALYmiTON
State:    Texas                       Zip + 4: 77551
Telephone:        40\1-766-2235           ext.
Fax:      409-765-2945
Email:



                                                                       Page 3 ot 5
 IX. BeJatN! Matters

List any pending or past related appeals before this or any other Texas appellate court by court. docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.      S_<lf'f_




 x.   SigDa_                                                                                                     . :          '.   ,:".;
               """,;.,.. ..P       ~c;./           --e:::
Signature of counsel (or Pro Se Party)                                                Date: Febnwy 24, 2Al5o

      5u /1.//, dc/~                  ~L/                                             State Bar No: 001358504
Printed Name:

Electronic Signature: SALVADORFAUS                                                    Name: SALVADORFAUS
         (OptIOnal)


XI. Certilleate of~

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on February 24, 20150



                                                       :::::;---
          ~p!                  -   ~
Sig;;ature of counsel (or pro se party)
                                          C-J
                                            ~               ----   Eleotronic Signature: SALVAOOll FAUS
                                                                         (Optlonal)


                                                                   State Bar Nn.:     OO7&US4
Person Served:
Certificate of Service Requirements (TRAP 9.5{e)); A certificate of service must be signed by the person who made the service and must
state:
                             ( I ) the date and manner of service;                                                                                   I
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the part)' represented by that attorney




                                                                   Page -l of5
Please enter the following for each person served:

Date Served: Februafy ill,20f5
Manner Served: Email
First Name:       REBECCA
Middle Name:
Last Name:        KLAlUlN
Suffix:
Law Firm Name: DISTRICT ATTORNEY -GALVESTONCO
Address I:        6llO ~9'I'H4TR:EET
Address 2:        STH.IOllI
City:             GALVESTON
State     Texas                     Zip+4: 77551

Telephone:        409-766-2355         ext.
Fax:      409-766-2290
Email:    REBECCA.KLAREN@CO.GALVESTON.TX.US

Please enter the following for each person served:

Date Served: Febrwuy 19,2015
Manner Served: Email
First Name;       LYNNE1TE "BITIY"
Middle Name:
Last Name:        ERSKINE
Suffix:

Law Firm Name:
Address I:
Address 2:
City:
State                               Zip+4: 77551

Telephone:        409-766-223$-        ext.
Fax:      4~765.2945

IEmail:   LYN»T1.EJ.lRSKINE@CO.GALVESTON.TX.US




                                                     Page50f5